Norval, C. J.
The petition in error must be dismissed, for the reason that the judgment sought to be reviewed is not before us. The transcript filed in this court consists alone of the petition,. answer, instructions to the jury, and motion for a new trial. No journal entries are in the record, nor does *891it appear that a verdict has ever been returned by the jury, or that the motion for a new trial has been passed upon, or that a final judgment has been entered in the case. It is only a judgment, or final order, rendered by the district court that can be reviewed by the supreme court, and unless the transcript brought to this court contains such judgment, or final order, the proceeding will be dismissed. The petition in error is
Dismissed.